NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YOLANY ROSIBEL BENAVIDES-                       No.    20-71847
GARCIA; et al,
                                                Agency Nos.       A201-755-264
                Petitioners,                                      A201-755-265

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 1, 2022**

Before: FRIEDLAND, SANCHEZ, and H. THOMAS, Circuit Judges.

      Yolany Rosibel Benavides-Garcia and her daughter, citizens of El Salvador,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their applications for

asylum, withholding of removal, and protection under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in

part and dismiss in part the petition for review.

      The petitioners did not challenge before the BIA the denial of their

applications for asylum, withholding of removal, or CAT protection. These claims

are unexhausted and therefore the court lacks jurisdiction to review them. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      We are not persuaded by the petitioners’ contentions that the agency applied

an incorrect legal standard or otherwise violated their due process rights. Rather,

the record reflects that the petitioners received a full and fair hearing. See, e.g.,

Gutierrez v. Holder, 662 F.3d 1083, 1091 (9th Cir. 2011) (“A court will grant a

petition on due process grounds only if the proceeding was so fundamentally unfair

that the [applicant] was prevented from reasonably presenting his case.” (internal

citations and quotation marks omitted)).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     20-71847